DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/02/2020 and 01/06/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 and 7 and  are rejected under 35 U.S.C. 103 as being unpatentable over Backer et al. (EP 0042679 of record) in view of Lai (US 20120268711 of record).
Regarding to claim 1, method of making a lens (12) for refractive tear shaping, the method comprising: determining a refractive correction for the lens;
determining a size and a shape of an anterior partial thickness cavity (17) to be formed in the lens, based on the determined refractive correction (page 9, lines 18-30 and Fig. 1);
forming a curved lens (12) body from an optically transparent material, the curved lens body having a peripheral edge, forming the anterior partial thickness cavity in an anterior surface of the lens body, wherein the anterior partial thickness cavity comprises: an anterior facing base surface; and an edge, wherein the anterior facing base surface and the edge are sized and shaped to form a tear lens within the anterior partial thickness cavity to provide the determined refractive correction (see page 10, lines 4-18 and Fig.2).  However, Backer does not disclose the central cavity being structured to define a tear lens within the central cavity by interaction between a tear film of the eye and the anterior facing base surface, the posterior curvature of the tear lens being dependent on the shape of the base surface.  Lai discloses a tear lens within the central cavity by interaction between a tear film of the eye and the anterior facing base surface, the posterior curvature of the tear lens being dependent on the shape of the base surface (a U-shaped groove (A1) formed at a window (32) is used to receive a tea layer (25) that can be equivalent to a refraction lens capable of correcting and refracting image light striking on an eye (see Para.[0020], [0027] and Fig. 2C-2E, 2J).  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine teachings of Lai to the device of Backer for purpose of forming a lens.

Regarding to claim 7, Backer in view of Lai disclose the method of claim 2. Becker discloses wherein forming the anterior partial thickness cavity comprises positioning the anterior partial thickness cavity at an optical center of the lens body (central cavity 21, Figure 2).


Allowable Subject Matter
Claims 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  (claim 4) wherein forming the anterior partial thickness cavity3 comprises forming the base surface to have a curvature greater than that of a posterior surface of the lens body; (claim 5) wherein forming the anterior partial thickness cavity comprises forming the base surface to have a curvature less than that of a posterior surface of the lens body; (claim 6) wherein forming the anterior partial thickness cavity comprises forming the base surface to have a diffractive surface; (claim 8) wherein a thickness of lens body from the base surface to a posterior surface of the lens body is in a range of 10                                
                                    µ
                                
                            m to 100µm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on (571)272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/           Primary Examiner, Art Unit 2872